| | : i,
ne AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified): Page 1 of 1 i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
: Vv, . . (For Offenses Committed On or After November 1, 1987)
Victor Hugo Valencia-Castrillo Case Number: 3:20-mj-20231 _
Richard J Boesen

 

Defendant's Attorney

REGISTRATION NO. 94061298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

C) was found guilty to count(s)

 

 

 

 

after a plea of not guilty. .

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) , 1

C1 The defendant has been found not guilty on count(s)
~O Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

- imprisoned for a term of: /
é
NM

/O°TIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and al! documents in »
the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
'. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 31, 2020

 

Fn . Date of Imposition of Sentence
( . ’ ) Ss
NO) LEZ
Received See Eee _
DUSM ' HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy whe | 3:20-mj-20231

 

 
